Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffin (US 20200105242).
Regarding claim 1, Griffin teaches a loudspeaker device comprising:
at least one loudspeaker (speaker 210, Griffin, [0046], fig 3); a loudspeaker holder holding the at least one loudspeaker in a reference range away from an ear of a user by a reference distance (speaker 210 is mounted to the headrest, Griffin, [0046], fig 3);
a first microphone collecting an environmental sound and outputting an electrical signal (microphone 355, fig 3);
a second microphone attached to a position where a sound output from the at least one loudspeaker is collected (microphone 340 mounted on front of speaker grill, [0047], fig 3), the second microphone collecting a synthetic sound synthesized from the sound output from the at least one loudspeaker and the environmental sound and outputting an electrical signal; and 
a processor controlling the at least one loudspeaker so as to output a sound for reducing the environmental sound based on the electrical signals representing the sounds collected by the first microphone and the second microphone (using microphone 240 for feedback control and microphone 355 for feedforward control, Griffin, [0048]).
Regarding claim 4, Griffin teaches the loudspeaker device according to claim 1, wherein the loudspeaker holder (speaker 210 mounted to headrest, Griffin, [0046]) includes a headrest to be attached to a seat (headrest mounted to seat, Griffin, [0009]), the headrest holding the at least one loudspeaker in the reference range away from the ear of the user by the reference distance (since the headrest accommodates the head of the passenger, it is a fixed distance as that limitation gets its meaning from applicant’s specification, Griffin, [0038]).
Regarding claim 5, Griffin teaches the loudspeaker device according to claim 1, comprising a sound proofer covering the ear of the user, the at least one loudspeaker, and the second microphone (flanges 220, [0038], [0049]; where flanges can be moved, Griffin, [0050-0055], figs 4A-4E), wherein the first microphone is arranged outside the sound proofer (microphone 355 located on rear of headrest, Griffin, [0048], fig 3).
Regarding claim 6, Griffin teaches the loudspeaker device according to claim 5, wherein the sound proofer is formed by a sound proofing sheet that is shaped to be wearable on a head of the user and that has at least one of a sound absorbing effect or a sound insulating effect (the way the flange is, it insulates in order to affect the need for attenuation of the anti-noise signal as disclosed, Griffin, [0072-0074]; also it is said to be padded and padded things always absorb at least some frequencies much more than non-padded materials, Griffin, [0038]).
	Regarding claim 7, Griffin teaches the loudspeaker device according to claim 5, wherein the processor includes a first control mode optimized for a situation where the sound proofer is not used and a second control mode optimized for a situation where the sound proofer is used, the processor controlling, when the sound proofer is not used, the at least one loudspeaker so as to output the sound for reducing the environmental sound by the first control mode, and controlling, when the sound proofer is used, the at least one loudspeaker so as to output the sound for reducing the environmental sound by the second control mode (adjusting gain level depending on whether flange is moved towards or away from the head of the listener, Griffin, [0072-0073], figs 4A-4E).
Claims 9 and 10 are each substantially similar to claim 1 and are rejected for the same reasons.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Eguchi (US 5278780).
	Regarding claim 2, Griffin teaches the loudspeaker device according to claim 1.
Although griffin does not explicitly teach wherein the processor includes an adaptive filter and an adaptive algorithm calculating a correction coefficient of the adaptive filter based on the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Rothschild (US 20180084326).
Regarding claim 3, Griffin teaches the loudspeaker device according to claim 1.
Although Griffin does not teach a neckwear, wherein the loudspeaker holder includes a neckwear, formed using a flexible material and having a ring shape or a U-shape, to be wound around a neck of the user, Rothschild teaches a speaker system (speakers/sound emitters 314, 316, Rothschild, [0026], fig 3) which may also use noise cancellation (Rothschild, [0023]) and it would have been obvious to one of ordinary skill in the art to adapt the headrest of Griffin to be worn on the neck since doing so is the use of a known technique to improve a similar system in the same way.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Miyoshi (US 20180316995).
	Regarding claim 8, Griffin teaches the loudspeaker device according to claim 7.
However, Griffin does not explicitly teach the feature wherein by using a dummy doll including a third microphone at a position of an eardrum, the first control mode is optimized such that the environmental sound does not reach the third microphone in a situation where a head of the dummy doll is not covered by the sound proofer, and the second control mode is optimized such that the environmental sound does not reach the third microphone in a situation where the head of the dummy doll is covered by the sound proofer.
Griffin does teach using a tuning microphone 460 to tune the ANC system by being able to be located in the likely location of a user’s ears, which the examiner notes is the goal of a dummy head.
Miyoshi teaches using a dummy head to measure the performance of an active noise control/cancellation system (Miyoshi, [00286-0289]) and it would have been obvious to use a dummy head for calibrating the needed gain adjustments of Griffin (Griffin, [0072-0074]) based on the flange position since doing so is the use of a known technique to improve a similar system in the same way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651